Citation Nr: 1614918	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-24 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a right eye disability, to include as secondary to the service-connected left eye disability.

2. Entitlement to a rating in excess of 30 percent for left eye blindness.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1951 to February 1953.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned in a June 2015 hearing.  A hearing transcript was associated with the claims file and reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement of service connection for the right eye is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

The Veteran's left eye has no more than light perception with itching, pain, and watering but no scarring or disfigurement.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for blindness in the left eye have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.79, 4.118, 4.119 Diagnostic Codes (DCs) (6070 (2015).

2. The criteria for a 10 percent rating, but not higher, for itching, pain, and watering symptoms of the left eye disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.79, 4.118, 4.119 Diagnostic Codes 6070-6018, -6025 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In July 2011, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered for the claims.  VA provided examinations and opinions for the Veteran's eyes in September 2011, November 2011, December 2011, and October 2015.  There is no assertion or indication that the examinations and opinions are inadequate.  To the contrary, the collective opinions address the relevant evidence, theories of entitlement, and rating criteria.  Following the remand directives, the AOJ scheduled the Veteran for a new examination and opinion.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to give evidence of symptoms observable by his senses, and the Board finds him credible as his statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the record, the Board finds that the criteria for an additional 10 percent rating for left eye symptoms have been met.  See 38 C.F.R. § 4.79.

The Veteran's eye disability has been rated 30 percent disabling under Diagnostic Code 6070.  Thirty percent disability is the highest possible rating for an eye with no more than light perception, if the other eye is not service-connected.  38 C.F.R. § 4.75(c).  The Veteran's left eye has no more than light perception but his right eye is not service-connected.  See October 2015 examination.  During the Board hearing, the Veteran reported that he could not drive and had to get close to read things.  The 2015 examiner noted that the left eye disability prevented the Veteran from participating in activities that require depth perception or mobility.  Nevertheless, thirty percent is the highest possible rating for visual impairment in his left eye.  See 38 C.F.R. §§ 4.75, 4.79.

However, the evidence shows additional symptoms of ptosis (eyelid drooping) and itchy, watery eyes.  Ptosis is rated under Diagnostic Code 6019, which directs the evaluator to consider visual impairment or alternatively, disfigurement under Diagnostic Code 7800.  38 C.F.R. § 4.79.  Diagnostic Code 7800 rates disfigurement of the head, face, or neck and provides for a 10 percent rating when there is one characteristic of disfigurement.  Thirty, 50, and 80 percent evaluations are assigned for varying degrees of visible or palpable tissue loss and gross distortion or asymmetry of features, or additional characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.  

Note (1) to Diagnostic Code 7800 provides that the eight characteristics of disfigurement are: (1) Scar is 5 or more inches (13 or more cm.) in length; (2) Scar is at least one-quarter inch (0.6 cm.) wide at the widest part; (3) Surface contour of scar is elevated or depressed on palpation; (4) Scar is adherent to underlying tissue; (5) Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800.

The October 2015 VA examiner diagnosed ptosis and opined that the eyelid dropping is at least as likely as not part of the service-connected left eye disability.  The examiner also diagnosed left eye optic atrophy and cataracts.  During the Board hearing, the Veteran reported that his left eyelid was functional but dropped.  The Veteran has no more than light perception, or total visual impairment, regardless of the ptosis.  See VA examinations.  As discussed above, he is receiving the highest possible rating for visual impairment of one service-connected eye; he could not receive an increased rating for visual impairment from ptosis.  See 38 C.F.R. § 4.79.  Likewise, any optic atrophy, cataracts, or other eye problem could not increase the rating for visual impairment.  See id.

With regard to disfigurement, the evidence does not show compensable scaring or disfigurement secondary to the left eye disability.  The 2015 examiner did not complete a full skin questionnaire but found no scarring or disfigurement attributable to the eye condition.  The September 2011 examiner noted chorioretinal scarring but not scarring of the face or eyelid.  The 2011 examiner specifically found that ptosis did not cause disfigurement.  Similarly, the Veteran has not reported any scars, changes in pigmentation, abnormal texture, missing tissue, or indurated and inflexible skin on his eyelid.  Treatment records are also silent for those characteristics.  As the evidence does not show one or more of the characteristics of disfigurement, the Veteran's left eye disability does not satisfy the criteria for a 10 percent rating under Diagnostic Code 7800.  See 38 C.F.R. § 4.118, DC 7800.  There is also no evidence of visible or palpable tissue loss necessary for the higher ratings.  See Id.  

Regarding the symptoms of itching, pain, and watery left eye, the 2015 examiner opined that these symptoms were at least as likely as not part of the left eye disability sustained in service.  As there is no diagnostic code directly addressing these symptoms, the Board will rate them by analogy to other diagnostic codes.  See 38 C.F.R. § 4.79.  Diagnostic Code 6018 provides for a 10 percent rating for active chronic conjunctivitis with such symptoms as red, thick conjunctivae and mucous secretion.  Id.  Diagnostic Code 6025 addresses disorders of the lacrimal apparatus responsible for tear production and drainage and allows for a single, 10 percent rating for a unilateral condition.  Id.  

The evidence shows symptoms of irritation and drainage, which are analogous to the types of symptoms typically awarded 10 percent ratings.  At the Board hearing, the Veteran reported that the left eye was itchy and painful pretty often and he had been prescribed eye drops for these symptoms.  VA treatment records also show complaints and treatment for itchy, watery eyes.  Itching and pain are similar to symptoms experienced by chronic conjunctivitis, and the lacrimal apparatus could affect watery eyes.  However, there is no evidence to suggest an actual disorder of the lacrimal apparatus, and the Veteran's symptoms appear to stem from the same symptomatology and underlying disability.  Therefore, separate ratings are not appropriate for itching and watering.  See Esteban, 6 Vet. App. 262.  Since the Veteran is only service-connected for a unilateral eye condition, the 10 percent rating is most appropriate.  See 38 C.F.R. § 4.79, DC 6070-6018, -6025.     

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher disability rating for his left eye based on the evidence of record.  See 38 C.F.R. § 4.79.  The examiners found no other eye diseases or disorders and specifically noted no diplopia, astigmatism, or corneal irregularity and normal conjunctive/sclera, anterior chamber, iris, macula, vessels, and vitreous.  The evidence shows generally the same symptoms throughout the period on appeal such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria consider blindness with accompanying impairment, itchiness, pain, and watering in the eyes.  The Veteran has not reported any symptoms associated with his disability that are not considered by the criteria, and the rating code is sufficient to rate his disability picture.  Following Mittleider, there are no symptoms that have not been considered in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the first step of Thun was not satisfied, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.


ORDER

A separate 10 percent rating, but no higher, for left eye itching, pain, and watering is granted.


REMAND

With respect to the right eye, the September 2011 examiner diagnosed ocular hypertension and cataracts.  The examination report was unclear as it indicated glaucoma but then listed ocular hypertension as the type of glaucoma.  On remand, the Board requested additional opinions on cataracts and ocular hypertension.  The October 2015 examiner provided the requested opinions but also diagnosed glaucoma in the right eye and did not provide an opinion on whether glaucoma could be related to service or the service-connected left eye.  The Board notes that treatment records also show diagnosis of refractive error and presbyopia.  However, refractive error and presbyopia do not typically qualify for VA disability compensation.  See 38 C.F.R. § 3.303(c).  As the medical opinions do not address all current right eye disabilities, an addendum opinion is needed to discuss all possible theories of entitlement.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the October 2015 examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on the Veteran's right eye disability and address the following:  

a. Is any right eye disability, including glaucoma, at least as likely as not related to strabismus or visual defect recorded on the service separation examination?

b. Is any right eye disability, including glaucoma, at least as likely as not caused by the left eye disability putting strain on the right eye? 

c. Was any right eye disability, including glaucoma, at least as likely as not aggravated beyond the natural progression by the left eye disability putting strain on the right eye? 

Provide reasons for each opinion offered, for example, an alternate etiology.  Consider all lay and medical evidence of record.  

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation by the service-connected disability.

If any requested opinion cannot be offered without resorting to speculation, court cases require that the opinion state whether the inability to provide the needed opinion is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2.  Following any additional indicated development, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


